Citation Nr: 0317085	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-14 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial compensable rating for chronic 
sinusitis.  


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran had verified active service from July 1953 to 
July 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran served as a 
flight surgeon while in the Air Force and reported that he 
was exposed to acoustic trauma and excessive noise.  
Specifically, the veteran contends that he was not supplied 
any ear protection and worked around loud propeller noise on 
a regular basis in his capacity as a flight surgeon.  

Further, the veteran contends that he is entitled to a 
compensable rating for his chronic sinusitis.  Service 
connection was granted in a November 1998 rating decision for 
chronic sinusitis, which developed as a result of 
tuberculosis, for which service connection has been granted.  
The veteran maintains that he has a history of continuing 
symptoms associated with his sinusitis, and currently uses 
over-the-counter medications for control.  

The Board notes that the latest evaluation of the veteran's 
hearing loss took place in January 1998, which entailed a 
written report without audiometric findings necessary to 
establish the presence of hearing loss or hearing loss 
disability under 38 C.F.R. § 3.385.  Further, the examiner 
noted progressive bilateral hearing loss secondary to 
acoustic trauma and chronic bilateral tinnitus due to 
exposure to loud intense noise levels during service.  

The Board notes that the evidence of record is inadequate for 
the purposes of making a determination in this case.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

The Board regrets any delay this Remand might cause, but in 
the interests of rendering an equitable and just decision, 
the Board hereby remands these matters for the following 
directives:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for sinusitis 
since 1998.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
nose, sinus, larynx, and pharynx 
examination to determine the current 
severity of his chronic sinusitis.  The 
Board notes that the veteran's symptoms 
associated with his sinusitis relate 
closely to symptomatology associated with 
his service-connected tuberculosis.  To 
the extent possible, the examiner should 
separate the symptoms related to the 
veteran's sinusitis for rating purposes.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

3.  The veteran should also be afforded a 
VA audiology examination to determine the 
existence, if any, of current hearing 
loss and tinnitus and the etiology of the 
veteran's hearing loss and tinnitus.  
Specifically, the examiner should comment 
on whether it is at least as likely as 
not that any current hearing loss and 
tinnitus relate to the veteran's period 
of service.  The examiner should provide 
a rationale for any conclusions reached 
and avoid speculation in rendering any 
opinions.  The claims folder should be 
made available to the examiner for review 
before the examination.  

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examinations may have adverse 
consequences in the adjudication of his 
claims.  38 C.F.R. § 3.655 (2002).  

5.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




